Citation Nr: 1725969	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  06-32 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for squamous cell carcinoma, to include as due to exposure to radiation.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a right wrist disability, claimed as due to VA medical treatment


REPRESENTATION

Appellant represented by:	M. Jered Medlock, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and C.I.

ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from April 1954 to April 1957.  The Veteran died in May 2014 and the appellant, the Veteran's surviving spouse, has been substituted for the Veteran for the pending claims.  

This matter is before the Board of Veterans' Appeal (Board) on appeal from a May 2005 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Portland, Oregon.  Jurisdiction has been transferred to the VA RO in North Little Rock, Arkansas.

The Veteran, the Appellant, and C.I. presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in July 2008.  A copy of the transcript is associated with Virtual VA paperless claim file.

This matter was most recently before the Board in October 2012 when it was remanded for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

It appears that the development directed in the October 2012 remand has not been completed, perhaps because the Veteran died during the course of the appeal.  However, as the appellant has been substituted as the claimant, that development must be completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  

It also appears that additional evidence, some of which may be pertinent to the claims on appeal, has been added to the record since the most recent supplemental statement of the case (SSOC) in April 2012.  That evidence must be reviewed on remand.  

During his lifetime, the Veteran contended that, in December 2003, at the Portland VAMC, nerves in his right wrist were injured when a caregiver moved a needle around in the wrist while trying to draw blood for testing.  He asserted that he had ongoing numbness, weakness, and diminished function in his right wrist and. hand. 

In the October 2012 remand, the Board noted that November 2011 and March 2012 VA opinions were inadequate to decide the right wrist disability.  The November 2011 opinion did not address the 38 U.S.C.A. § 1151 question and the March 2012 examiner did not provide an etiology opinion regarding any specifically diagnosed condition.  The Board is remanding again for addendum opinions.  

With regard to service connection for squamous cell carcinoma, during his lifetime the Veteran articulated to two theories of entitlement, exposure to radiation and exposure to harmful chemicals while stationed in Barstow, California.  At the July 2008 hearing, the Veteran stated that he was exposed to harmful chemicals, which were used in the acid vats, he worked with during service.  The Veteran believed this chemical exposure is directly related to his claimed condition.  He also stated he developed brown scabs on his face during service, which he did not seek treatment for because he removed them with a razorblade.  Additionally, the Veteran provided a buddy statement from a fellow serviceman, R.B. that was stationed with him in Barstow.  R.B. recalled the Veteran bringing to his attention the Veteran's scaly skin condition, and hazardous nature of working with chemical vats.  (Buddy Statement December 2004).  On remand, a medical opinion should be obtained to determine etiology of the Veteran's squamous cell carcinoma in relation to his exposure to harmful chemical while stationed in Barstow, California.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

Because it does not appear that any development was conducted pursuant to the October 2012 remand, most of the instructions are being repeated here, for completeness.  

Accordingly, the case is REMANDED for the following actions:

1.  Take all appropriate action to obtain the Veteran's complete treatment records from the Phoenix VA Health Care System and the VA Health Care System of the Ozarks.  In requesting records from the VA Health Care System of the Ozarks, a specific request should be made to associate a March 23, 2012 EMG of the  right upper extremity referenced during the March 2012 VA examination. 

2.  Take all appropriate action to obtain the Veteran's records from the Portland VA Medical Center, dated since April 2006. 

3.  After completion of the foregoing, forward the eFolder and copies of all pertinent records to an appropriate VA examiner to determine the nature and likely etiology of any diagnosed disability of the right wrist. 

(a)  Based on a review of the record, the examiner should specifically indicate whether the Veteran had a right wrist disability at any time from May 2004.  

In answering this question, the examiner should consider, and discuss as necessary, the November 2011 VA examination diagnosis of injury to the median and ulnar nerves and the March 2012 VA examination diagnosis of diabetic peripheral neuropathy.  

(b)  For any right wrist disability diagnosed, is it at least as likely as not that the disability is causally related to the blood draw performed at the Portland VAMC on December 22, 2003 to measure his arterial blood gases (ABG).  In providing this opinion, the examiner must consider the Veteran's assertions that a caregiver moved a needle around in the wrist while trying to draw blood for testing and that a long needle was inserted into his wrist five times in search of an artery.

If the examiner answer to (b) is yes, the following questions must be answered: 

i)  If there is additional disability as a result of the 2003 blood draw, the examiner must state whether the additional disability was due to carelessness, negligence, lack of proper skill, error in judgment or similar instances of fault on the part of VA.  

ii)  Notwithstanding any informed consent documents, the examiner must also state whether any additional disability was a reasonably foreseeable outcome of the procedure based upon the specific facts and circumstances of this Veteran's case.

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  Forward the eFolder and copies of all pertinent records to an appropriate VA examiner to determine the nature and likely etiology of any diagnosed skin disability. 

Based on a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's squamous cell carcinoma was related to active service.

The examiner should consider and discuss, as necessary, the Veteran's statements made at his July 2008 hearing regarding his exposure to chemicals while stationed in Barstow, California and onset of his skin disability.  Also consider the buddy statement submitted by R.B. that supports the Veteran's statements regarding his service in Barstow, California.  (Buddy Statement December 2004).

A complete rationale must be provided for all opinions.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

5.  Review the claims folder and ensure that all of the foregoing development actions have been, conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented. 

6.  Finally, readjudicate the claims.  If any benefit sought on appeal is not granted, issue an updated supplemental statement of the case and give the Veteran and his representative an appropriate amount of time to respond to it. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




